Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Applicants amendment filed October 29, 2021.
Claims 1-5, 8-16, and 18-20 are pending. No claim is added and claims 6, 7, and 17 are cancelled.
Applicant's arguments filed October 29, 2021 have been fully considered but they are not persuasive. 

Claim Objections
Claim 18 is objected to because of the following informalities: Claim 18 is dependent upon claim 17, which is cancelled. Appropriate correction is required.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-16, and 18-20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-5 and 8-20 of co-pending Application No. 15/913,918 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the instant application are completely encompassed within the claims of co-pending Application No. 15/913,918.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US Patent Application No. 2017/0103116) in view of Singh (US Patent Application No. 2019/0163545).

Regarding Claim 1, Hu discloses a system comprising: a processing device; and a memory coupled to the processing device (par [0027], Hu – processor and memory) and storing instructions that, when executed by the processing device, cause the system to perform operations comprising: 
generating a first shard comprising one or more messages (par [0052-0053], [0175-0176], Hu – a first shard generated corresponds to item 320, which has data and attributes… another shard 260A has messages for receipt); 
associating the first shard with a first state attribute (par [0052-0054], Hu); 
providing the first shard and the first state attribute as an atomic update (par [0108], Hu);
par [0045], [0068], [0130], Hu – requests are routed to a shard), wherein the first state attribute comprises a token that reflects a processing capacity (par [0030], [0089], Hu)1;
receiving the first state attribute (par [0140-0141], Hu – result of the attribute is received from the target shard); and 
providing a second shard based on the received first state attribute (par [0064], [0069], [0112], Hu). 
While Hu teaches the use of digital data streams to send and receive various types of information (see par [0210-0211], Hu); however, Hu is not as detailed with respect to atomic update within a data stream and a second shard within the data stream.
On the other hand, Singh discloses an atomic update within a data stream (par [0095], [0100], Singh – all control data is dealt with atomically) and a second shard within the data stream (par [0033], Singh – pair of shards are sent through a single stream). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to incorporate Singh’s teachings into the Hu system. A skilled artisan would have been motivated to combine in order to maintain correct ordering of information/messages stored within shards to ensure the most adequate transmission of the information.
Therefore, the combination of Hu in view of Singh, disclose adjusting an operation of a message production source based on the received token that reflects the processing capacity of a streaming system (par [0045-0046], [0108-0113], Hu – shard director coordinates various functionalities such as propagating database changes to shards, receiving status updates from shards, coordinating various operations that affect the configuration such as resharding operations; a manager of the shard directors are responsible for managing the load balancing of the remaining shard directors…the resharding is triggered when a significant load is detected or 2).

Regarding Claim 2, the combination of Hu in view of Singh, disclose the system of claim 1, wherein the memory further stores instructions to cause the system to perform operations comprising requesting the first state attribute from the first shard (par [0045], [0057], [0068], [0130], Hu). 

Regarding Claim 3, the combination of Hu in view of Singh, disclose the system of claim 2, wherein the memory further stores instructions to cause the system to perform operations comprising: 
receiving the first state attribute (par [0140-0141], Hu); and 
providing a second shard within the data stream based on the received first state attribute (par [0064], [0069], Hu). 

Regarding Claim 4, the combination of Hu in view of Singh, disclose the system of claim 1, wherein the first state attribute reflects an importance of one or more of the messages (par [0089-0091], [0097], Hu). 

Regarding Claim 5, the combination of Hu in view of Singh, disclose the system of claim 1, wherein the first state attribute reflects a location of one or more of the messages (par [0089-0091], [0097], Hu… par [0035], Singh). 

Regarding Claim 8, the combination of Hu in view of Singh, disclose the system of claim 1, wherein an operation associated with the first shard is performed based on the first state attribute (par [0045-0046], Hu). 

Regarding Claim 9, the combination of Hu in view of Singh, disclose the system of claim 1, wherein the atomic update comprises a plurality of updates that are collectively performed or rejected (par [0108], Hu). 

Regarding Claim 10, the combination of Hu in view of Singh, disclose the system of claim 1, wherein providing the first shard and the first state attribute comprises providing the first shard and the first state attribute as a conditional update within the data stream (par [0126-0127], Hu).

Regarding Claim 11, the combination of Hu in view of Singh, disclose the system of claim 1, wherein the first state attribute comprises a first sequence identifier (par [0048-0053], Hu). 

Regarding Claim 12, the combination of Hu in view of Singh, discloses a method comprising: 
receiving, within a first stream, a first shard comprising a first state attribute (par [0052-0054], Hu); 
identifying, within the first shard, a message that is inconsistent with the first state attribute (par [0052-0053], [0175-0176], Hu); 
associating the message as an attribute of the first shard (par [0052-0053], [0175-0176], Hu); 
par [0052-0054], Hu); 
determining, based on the second state attribute, a position of the message within the second shard (par [0009], [0111-0112], Hu); and 
based on the determining, inserting the message into the second shard (par [0069], [0074], Hu). 

Regarding Claim 13, the combination of Hu in view of Singh, disclose the method of claim 12, wherein identifying a message comprises identifying a message received out of sequence with one or more other messages within the first shard (par [0010-0014], Singh). 

Claim 16 contains similar subject matter as claims 1-3 above; and is rejected under the same rationale.

Regarding Claim 18, the combination of Hu in view of Singh, disclose the computer-readable medium of claim 17, wherein the first state attribute comprises a token assigned based on a processing capacity of a streaming system (par [0030], [0097], Hu… par [0146], Singh). 

Claim 19 contains similar subject matter as claim 8 above; and is rejected under the same rationale.
Claim 20 contains similar subject matter as claims 1 and 9 above; and is rejected under the same rationale.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Singh, further in view of Chandra (US Patent No. 9,269,057).


On the other hand, Chandra discloses the second shard is received within the first stream (cols.5-6, lines 52-67 and 1-14, respectively, Chandra). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to incorporate Singh’s teachings into the Hu system. A skilled artisan would have been motivated to combine in order to sufficiently distribute the data within the shards in the most compatible stream.

Regarding Claim 15, the combination of Hu in view of Singh, further in view of Chandra, disclose the method of claim 12, wherein the second shard is received within a second stream (cols.5-6, lines 52-67 and 1-14, respectively, Chandra). 


Response to Arguments
Applicant argues, Hu nor Singh teach or suggest the limitation “adjusting an operation of a message production source based on the received token that reflects processing capacity of a streaming system” as in claim 1.
Examiner respectfully disagrees. More specifically, Hu is relied upon for teaching requests being routed to shards and the results from the request being received from the target shard; wherein the returned result is the requested attribute (see par [0045], [0068], [0140-141]). Next, Hu teaches “sharded database 110 improves scalability by making it possible to increase performance and capacity of the system by adding additional shards and distributing load across shards” (see par [0030])… “shards may be implemented on different computing devices 
While Hu teaches the use of digital data streams to send and receive various types of information (see par [0210-0211], Hu); however Singh was incorporated for detailing an atomic update within a data stream, wherein all control data is dealt with atomically (see par [0095] and [0100]); as well as the different shards being within a data streaming system, wherein a pair of shards are sent through a single stream (see par [0033]). Singh further teaches the use of a load balancer to make decisions on changing the cross processes (i.e., sending messages from the message cache enqueuing to the message cache dequeuing) based on load, ownership, and death of the owning instance (par [0136-0137]). Wherein an adjustment/change of the operation on the device is performed based on a load issue.
As a result, the examiner believes the relied upon references do in fact teach upon the above-argued features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Patent Examiner
Technology Center 2100
November 19, 2021

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner Notes: Further details discussing processing capacity can be found within Hu at par [0097], [0112].
        2 Examiner Notes: Different functions performed by the load balancer can be found at par [0159-0166] of Singh.